Exhibit 10.28

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is executed as of December 27, 2018, by AGREE
REALTY CORPORATION, a Maryland corporation (the “Parent Guarantor”), and EACH OF
THE SUBSIDIARIES OF AGREE LIMITED PARTNERSHIP, a Delaware limited partnership
(the “Borrower”), LISTED ON SCHEDULE 1 ATTACHED HERETO or who become a party
hereto pursuant to Section 21 below (each, a “Subsidiary Guarantor” and
collectively, “Subsidiary Guarantors”, and together with the Parent Guarantor,
each a “Guarantor” and collectively, “Guarantors”) for the benefit of the Credit
Parties (defined below).

 

RECITALS:

 

A. Pursuant to that certain Term Loan Agreement, dated of even date herewith (as
amended, modified, supplemented, or restated from time to time, the “Credit
Agreement”), by and among the Parent Guarantor, as Parent, the Borrower, the
Lenders now or hereafter party to the Credit Agreement (the “Lenders”), the
other parties thereto from time to time and PNC Bank, National Association, as
Administrative Agent (the “Administrative Agent” and, together with the Lenders
and their respective successors and assigns, each a “Credit Party” and
collectively the “Credit Parties”), the Credit Parties have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement. Capitalized terms used herein
shall, unless otherwise indicated, have the respective meanings set forth in the
Credit Agreement.

 

B. The Parent Guarantor is the owner of more than ninety-eight percent (98%) of
the equity interest in the Borrower and will benefit, directly or indirectly,
from the Credit Parties’ extension of credit to the Borrower.

 

C. Each Subsidiary Guarantor is a Subsidiary of the Borrower and will, directly
or indirectly, benefit from the Credit Parties’ extension of credit to the
Borrower.

 

D. This Guaranty is integral to the transactions contemplated by the Loan
Documents, and the execution and delivery hereof is a condition precedent to the
Credit Parties’ obligations to extend credit to the Borrower under the Loan
Documents.

 

NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Credit
Agreement and to make Loans to the Borrower thereunder, and to extend such
credit to the Borrower as the Credit Parties may from time to time agree to
extend, and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, Guarantors hereby jointly and
severally guarantee payment of the Guaranteed Obligations (hereinafter defined)
and hereby agree as follows:

 

Section 1.NATURE OF GUARANTY.  Each Guarantor hereby absolutely and
unconditionally guarantees, jointly and severally, as a guarantee of payment and
not merely as a guarantee of collection, prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future Obligations including, without limitation, all
indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, of the Borrower to the Credit Parties arising under the Credit
Agreement or any other Loan Documents (including, without limitation, all
renewals, extensions, modifications, amendments, and restatements thereof and
all costs, reasonable attorneys' fees and expenses incurred by any Credit Party
in connection with the collection or enforcement thereof) including, without



--------------------------------------------------------------------------------

 



limitation, any and all environmental indemnifications contained in the Loan
Documents (collectively, the “Guaranteed Obligations”).  For the avoidance of
doubt, the “Guaranteed Obligations” shall not include any obligations or
liabilities under any Swap Contract.  Administrative Agent's books and records
showing the amount of the Guaranteed Obligations shall be admissible in evidence
in any action or proceeding, and shall be prima facie evidence for the purpose
of establishing the amount of the Guaranteed Obligations.  This Guaranty shall
not be affected by the genuineness, validity, regularity, or enforceability of
the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, or extent of any collateral therefor, or by any fact or circumstance
relating to the Guaranteed Obligations which might otherwise constitute a
defense to the obligations of any Guarantor under this Guaranty.

 

Section 2.NO SETOFF OR DEDUCTIONS; TAXES.  Each Guarantor represents and
warrants that it is incorporated, organized or formed, as applicable, and
resident in the United States of America. All payments by any Guarantor
hereunder shall be paid in full, without setoff or counterclaim or any deduction
or withholding whatsoever, including, without limitation, for any and all
present and future taxes. If any Guarantor must make a payment under this
Guaranty, then such Guarantor represents and warrants that it will make the
payment from its offices located in the United States of America to
Administrative Agent, for the benefit of the Credit Parties, so that no
withholding tax is imposed on such payment.  Notwithstanding the foregoing, if
any Guarantor makes a payment under this Guaranty to which withholding tax
applies, or any taxes (other than Excluded Taxes) are at any time imposed on any
payments under or in respect of this Guaranty including, but not limited to,
payments made pursuant to this Section 2, then such Guarantor shall pay all such
taxes to the relevant authority in accordance with applicable law such that each
Credit Party receives the sum it would have received had no such deduction or
withholding been made and shall also pay to Administrative Agent, for the
benefit of the Credit Parties, on demand, all additional amounts which
Administrative Agent specifies as necessary to preserve the after-tax yield the
Credit Parties would have received if such taxes had not been
imposed.  Guarantors shall promptly provide Administrative Agent with an
original receipt or certified copy issued by the relevant authority evidencing
the payment of any such amount required to be deducted or withheld.

 

Section 3.NO TERMINATION.  This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Credit Parties or facilities provided by the Credit
Parties with respect to the Guaranteed Obligations are terminated. All payments
under this Guaranty shall be made at Administrative Agent's Office in Dollars.

 

Section 4.WAIVER OF NOTICES.  Each Guarantor waives notice of the acceptance of
this Guaranty and of the extension or continuation of the Guaranteed Obligations
or any part thereof.  Each Guarantor further waives presentment, protest,
notice, dishonor or default, demand for payment, notice of intent to accelerate,
notice of acceleration, and any other notices to which any Guarantor might
otherwise be entitled.

 

Section 5.NO SUBROGRATION.  No Guarantor shall exercise any right of
subrogation, contribution, or similar rights with respect to any payments it
makes under this Guaranty until all



--------------------------------------------------------------------------------

 



of the Guaranteed Obligations and any amounts payable under this Guaranty are
indefeasibly paid and performed in full and any commitments of the Credit
Parties or facilities provided by the Credit Parties with respect to the
Guaranteed Obligations are terminated.  If any amounts are paid to any Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Credit Parties and shall forthwith be paid to
Administrative Agent, for the benefit of the Credit Parties, to reduce the
amount of the Guaranteed Obligations, whether matured or unmatured.

 

Section 6.WAIVER OF SURETYSHIP DEFENSES.  Each Guarantor agrees that the Credit
Parties may, at any time and from time to time, and without notice to
Guarantors, make any agreement with the Borrower or with any other person or
entity liable on any of the Guaranteed Obligations or providing collateral as
security for the Guaranteed Obligations, for the extension, renewal, payment,
compromise, discharge, or release of the Guaranteed Obligations or any
collateral (in whole or in part), or for any modification, amendment or waiver
of the terms thereof or of any instrument or agreement evidencing the Guaranteed
Obligations or the provision of collateral, all without in any way impairing,
releasing, discharging, or otherwise affecting the obligations of any Guarantor
under this Guaranty.  Each Guarantor waives any defense arising by reason of any
disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever of the liability of the Borrower, or any
claim that any Guarantor's obligations exceed or are more burdensome than those
of the Borrower and waives the benefit of any statute of limitations affecting
the liability of any Guarantor hereunder. Each Guarantor waives any right to
enforce any remedy which such Guarantor now has or may hereafter have against
the Borrower and waives any benefit of and any right to participate in any
security now or hereafter held by Administrative Agent for the benefit of the
Credit Parties. Further, each Guarantor consents to the taking of, or failure to
take, any action which might in any manner or to any extent vary the risks of
such Guarantor under this Guaranty or which, but for this provision, might
operate as a discharge of such Guarantor.

 

Section 7.EXHAUSTION OF OTHER REMEDIES NOT REQUIRED.  The obligations of each
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Guaranteed Obligations.  Each Guarantor waives diligence
by any of the Credit Parties and action on delinquency in respect of the
Guaranteed Obligations or any part thereof, including, without limitation any
provisions of law requiring any Credit Party to exhaust any right or remedy or
to take any action against the Borrower, any other guarantor, or any other
person, entity, or property before enforcing this Guaranty against any
Guarantor.

 

Section 8.REINSTATEMENT.  Notwithstanding anything in this Guaranty to the
contrary, this Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any portion of the Guaranteed
Obligations is revoked, terminated, rescinded, or reduced or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or any other person or entity or otherwise, as if such payment had not
been made and whether or not Administrative Agent is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.

 

Section 9.SUBORDINATION.  Each Guarantor hereby expressly subordinates the
payment of all obligations and indebtedness of the Borrower owing to such
Guarantor, whether now existing



--------------------------------------------------------------------------------

 



or hereafter arising and whether those obligations are (a) direct, indirect,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, (b) due or to become due to such Guarantor, (c) held by or are to be
held by such Guarantor, (d) created directly or acquired by assignment or
otherwise, or (e) evidenced in writing (collectively, the “Subordinated Debt”)
to the indefeasible payment in full of all Guaranteed Obligations.  Each
Guarantor agrees not to accept any payment of such Subordinated Debt from the
Borrower if a Default exists. If any Guarantor receives any payment of any
Subordinated Debt in violation of the foregoing, then such Guarantor shall hold
that payment in trust for the Credit Parties and promptly turn it over to
Administrative Agent, for the benefit of the Credit Parties, in the form
received (with any necessary endorsements), to be applied in accordance with the
Credit Agreement, but without reducing or affecting in any manner the liability
of any Guarantor under this Guaranty.

 

Section 10.INFORMATION.  Each Guarantor agrees to furnish promptly to
Administrative Agent any and all financial or other information required under
the Credit Agreement regarding such Guarantor or its property as Administrative
Agent may reasonably request in writing, to the extent such information is in
such Guarantor's possession or control.

 

Section 11.STAY OF ACCELERATION.  In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, upon the insolvency,
bankruptcy, or reorganization of the Borrower or any other person or entity, or
otherwise, all such amounts shall nonetheless be payable by Guarantors
immediately upon demand by Administrative Agent.

 

Section 12. INDEMNIFICATION AND EXPENSES.

 

(a)Each Guarantor shall indemnify each Credit Party and each Related Party of
any of the Credit Parties (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, and related expenses (including, without limitation, the
reasonable fees, charges, and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or any Loan Party arising out of, in connection with, or as a result
of (i) the execution or delivery or enforcement of this Guaranty or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder, the consummation of the
transactions contemplated hereby, or, in the case of Administrative Agent and
its Related Parties only, the administration of this Guaranty; or (ii) any
actual or prospective claim, litigation, investigation, or proceeding relating
to any of the foregoing, whether based on contract, tort, or any other theory,
whether brought by a third party or by any Loan Party, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee and its Related Parties, be available to the extent that such
losses, claims, damages, liabilities, or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
its Related Parties.

 

(b)Each Guarantor shall pay to Administrative Agent upon demand the amount of
any and all reasonable out-of-pocket costs and expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, that
Administrative Agent may incur in connection



--------------------------------------------------------------------------------

 



with the administration of this Guaranty, including, without limitation, any
such costs and expenses incurred in the preservation, protection, or enforcement
of any rights of any Credit Party in any case commenced by or against any
Guarantor under the Bankruptcy Code (Title 11, United States Code) or any
similar or successor statute. The obligations of Guarantors under the preceding
sentence shall survive termination of this Guaranty.

 

Section 13.AMENDMENTS.  No amendment, modification, termination, or waiver of
any provision of this Guaranty, and no consent to any departure by any Guarantor
from the terms and conditions hereof, shall in any event be effective unless the
same shall be in writing and signed by Administrative Agent and each Guarantor.
Any such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which it was given.

 

Section 14.NOTICES.  Any notice or other communication herein required or
permitted to be given shall be in writing and shall be in accordance with the
provisions of Section 11.02 of the Credit Agreement. All notices or other
communications hereunder shall be made to the applicable address, as follows:
(i) if addressed to Administrative Agent, then to the address specified for
Administrative Agent set forth on Schedule 11.02 of the Credit Agreement; and
(ii) if addressed to any Guarantor, then c/o the Borrower to the address
specified for the Borrower set forth on Schedule 11.02 of the Credit Agreement.
Any party to this Guaranty may change its address, telecopier or telephone
number for notices and other communications in accordance with the terms and
provisions set forth in Section 11.02(d) of the Credit Agreement.

 

Section 15.NO WAIVER; ENFORCEABILITY.  No failure by any Credit Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.

 

Section 16.ASSIGNMENT.  This Guaranty shall: (a) bind each Guarantor and its
successors and assigns, provided that no Guarantor may assign its rights or
obligations under this Guaranty without the prior written consent of
Administrative Agent (and any attempted assignment without such consent shall be
void); and (b) inure to the benefit of each of the Credit Parties and their
respective successors and assigns and the Credit Parties may, without notice to
any Guarantor and without affecting any Guarantor's obligations hereunder,
assign or sell participations in the Guaranteed Obligations and this Guaranty,
in whole or in part. Each Guarantor agrees that the Credit Parties may disclose
to any prospective purchaser and any purchaser of all or part of the Guaranteed
Obligations any and all information in the Credit Parties' possession concerning
any Guarantor, this Guaranty, and any security for this Guaranty to the extent
permitted under, and in compliance with, the terms of the Credit Agreement.

 

Section 17.CONDITION OF BORROWER.  Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower such information concerning the financial condition, business, and
operations of the Borrower as Guarantors require, and that no Credit Party shall
have any duty, and Guarantors are not relying



--------------------------------------------------------------------------------

 



on any Credit Party at any time, to disclose to Guarantors any information
relating to the business, operations, or financial condition of the Borrower.

 

Section 18.RIGHTS OF SETOFF.  If and to the extent any payment is not made when
due hereunder, then Administrative Agent and each other Credit Party (with the
prior consent of Administrative Agent) may setoff and charge from time to time
any amount so due against any or all of Guarantors' accounts or deposits with
Administrative Agent or such other Credit Party.

 

Section 19.OTHER GUARANTEES.  Unless otherwise agreed by Administrative Agent,
the applicable Credit Party and Guarantors in writing, this Guaranty is not
intended to supersede or otherwise affect any other guaranty now or hereafter
given by Guarantors for the benefit of the Credit Parties or any term or
provision thereof.

 

Section 20. REPRESENTATIONS AND WARRANTIES; LOAN DOCUMENTS.  By execution
hereof, each Guarantor covenants and agrees that certain representations,
warranties, terms, covenants, and conditions set forth in the Loan Documents are
applicable by their terms to such Guarantor and shall be imposed upon such
Guarantor, and each Guarantor reaffirms that each such representation and
warranty is true and correct and covenants and agrees to promptly and properly
perform, observe, and comply with each such term, covenant, or condition.
Moreover, each Guarantor acknowledges and agrees that this Guaranty is subject
to the setoff provisions as noted in Section 18 above in favor of the Credit
Parties. In the event the Credit Agreement or any other Loan Document shall
cease to remain in effect for any reason whatsoever during any period when any
part of the Guaranteed Obligations remains unpaid, such terms, covenants, and
agreements of the Credit Agreement or such other Loan Document incorporated
herein by this reference and which are, by their terms, made applicable to any
Guarantors shall nevertheless continue in full force and effect as obligations
of each Guarantor under this Guaranty.

 

Section 21.ADDITIONAL GUARANTORS.  The initial Subsidiary Guarantors hereunder
shall be each of the Subsidiaries of the Borrower that are signatories hereto
and that are listed on Schedule 1 attached hereto.  From time to time subsequent
to the time hereof, additional Subsidiaries of the Borrower may become parties
hereto as additional Subsidiary Guarantors (each an “Additional Guarantor”) by
executing a counterpart of this Guaranty in the form of Exhibit A attached
hereto.  Upon delivery of any such counterpart to Administrative Agent, notice
of which is hereby waived by Guarantors, each such Additional Guarantor shall be
a Guarantor and shall be a party hereto as if such Additional Guarantor were an
original signatory hereof.  Each Guarantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Guarantor hereunder, or by any election by Administrative Agent not
to cause any Subsidiary of the Borrower to become an Additional Guarantor
hereunder.  This Guaranty shall be fully effective as to any Guarantor that is
or becomes a party hereto.

 

Section 22.RELEASE OF GUARANTORS. Pursuant to Sections 7.14 and 10.10 of the
Credit Agreement, a Subsidiary Guarantor shall be released from its obligations
under this Guaranty by Administrative Agent's execution of a Release of Guaranty
in the form of Exhibit B attached hereto.  Each Guarantor expressly agrees that
its obligations arising hereunder shall not be affected or diminished by the
release of any other Guarantor hereunder.  

 





--------------------------------------------------------------------------------

 



Section 23. GOVERNING LAW; JURISDICTION; ETC.

 

(a)GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK OTHER THAN THE CHOICE OF LAWS
PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

(b)SUBMISSION TO JURISDICTION.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)WAIVER OF VENUE.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN SECTION 23(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE



--------------------------------------------------------------------------------

 



LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 23.

 

Section 24.COUNTERPARTS.  This Guaranty may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or other electronic imaging means shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

Section 25.ACKNOWLEDGMENT OF BENEFITS; CONTRIBUTION; EFFECT OF AVOIDANCE
PROVISIONS.

 

(a)Each Guarantor acknowledges (i) that it has received, or will receive,
significant financial and other benefits, either directly or indirectly, from
the proceeds of the Loans made by the Lenders to the Borrower; (ii) that the
benefits received by such Guarantor are reasonably equivalent consideration for
such Guarantor's execution of this Guaranty; and (iii) that such benefits
include, without limitation, the access to capital afforded to the Borrower
pursuant to the Credit Agreement from which the activities of such Guarantor
will be supported.  Each Guarantor is executing this Agreement and the other
Loan Documents in consideration of those benefits received by it.

 

(b)Each Guarantor hereby agrees as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law.  Such contribution
rights shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been indefeasibly
and irrevocably paid in full, and none of the Guarantors shall exercise any such
contribution rights until the Guaranteed Obligations have been indefeasibly and
irrevocably paid in full.

 

(c)It is the intent of each Guarantor, the Administrative Agent and the Lenders
that in any proceeding under any Debtor Relief Laws, such Guarantor's maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other Lenders
under the Loan Documents) to be avoidable or unenforceable against such
Guarantor in such proceeding as a result of applicable Laws, including, without
limitation, (i) Section 548 of the Bankruptcy Code of the United States and (ii)
any state fraudulent transfer



--------------------------------------------------------------------------------

 



or fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code of the United States or otherwise.
The Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Administrative Agent and the other Lenders under the Loan
Documents) shall be determined in any such proceeding are referred to herein as
“Avoidance Provisions”.  Accordingly, to the extent that the obligations of a
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guaranteed Obligations for which such Guarantor shall be
liable hereunder shall be reduced to the greater of (A) the amount which, as of
the time any of the Guaranteed Obligations are deemed to have been incurred by
such Guarantor under the Avoidance Provisions, would not cause the obligations
of such Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the other Lenders under the Loan Documents), to be
subject to avoidance under the Avoidance Provisions or (B) the amount which, as
of the time demand is made hereunder upon such Guarantor for payment on account
of the Guaranteed Obligations, would not cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the Lenders under the Loan Documents), to be subject to avoidance
under the Avoidance Provisions.  The provisions under this Section are intended
solely to preserve the rights of the Administrative Agent and the Lenders
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Administrative Agent and the Lenders that would not
otherwise be available to such Person under the Avoidance Provisions.

 

Section 26. FINAL AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

Section 27.CLAIMS AGAINST PARENT GUARANTOR.  Any and all persons having a claim
against the Parent Guarantor (whether in its capacity as the sole general
partner of the Borrower, a limited partner in the Borrower, a guarantor of the
Borrower or otherwise), hereunder or in connection with any matter that is the
subject hereof, shall look solely to the Parent Guarantor's assets, and in no
event shall the obligation of the Parent Guarantor be enforceable against any
shareholder, trustee, officer, employee or agent of the Parent Guarantor
personally.  Nothing herein shall limit the rights of the Administrative Agent
or the Lenders against the Borrower.

 

 

[Signature Pages Follow]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.

 

 

PARENT GUARANTOR

AGREE REALTY CORPORATION,

 

a Maryland corporation

 

 

 

 

 

By:

 

 

Name:

Joel N. Agree

 

Title:

President and Chief Executive Officer

 

 

 

SUBSIDIARY GUARANTORS:

AGREE 6 LA & MS, LLC,

a Delaware limited liability company

AGREE 1031, LLC,

a Delaware limited liability company

AGREE 117 MISSION, LLC,

a Michigan limited liability company

AGREE 17-92, LLC,

a Florida limited liability company

AGREE 2016, LLC,

a Delaware limited liability company

AGREE ALCOA TN LLC,

a Tennessee limited liability company

AGREE ALLENTOWN PA LLC,

a Pennsylvania limited liability company

AGREE ALTOONA, PA, LLC,

a Delaware limited liability company

AGREE AMERICUS GA, LLC,

a Delaware limited liability company

AGREE ANDERSON SC LLC,

a Delaware limited liability company

AGREE ANN ARBOR MI, LLC,

a Delaware limited liability company

AGREE ANN ARBOR STATE STREET, LLC,

a Michigan limited liability company

 

 

 

 

 

 

 

By:

Agree Limited Partnership,

 

 

a Delaware limited partnership

 

Its:

Sole Member

 

 

 

 

By:

Agree Realty Corporation,

 

 

a Maryland corporation

 

 

 

 

By:

 

 

 

Joel N. Agree

 

Its:

President and Chief Executive Officer

 

[Signatures Continued on Next Page]





--------------------------------------------------------------------------------

 



 

 

 

AGREE ANTIOCH, LLC,

an Illinois limited liability company

AGREE APOPKA FL, LLC,

a Delaware limited liability company

AGREE APPLETON WI, LLC,

a Delaware limited liability company

AGREE ARCHER CHICAGO IL, LLC,

a Delaware limited liability company

AGREE ARLINGTON TX LLC,

a Texas limited liability company

AGREE ATCHISON, LLC,

a Kansas limited liability company

AGREE ATLANTIC BEACH, LLC,

a Delaware limited liability company

AGREE BALTIMORE MD, LLC,

a Delaware limited liability company

AGREE BATON ROUGE LA LLC,

a Louisiana limited liability company

AGREE BELTON MO LLC,

a Delaware limited liability company

AGREE BELVIDERE IL, LLC,

an Illinois limited liability company

AGREE BERWYN IL LLC,

an Illinois limited liability company

AGREE BLOOMINGTON MN, LLC,

a Delaware limited liability company

AGREE BRENHAM TX, LLC,

a Delaware limited liability company

AGREE BRIGHTON, LLC,

a Delaware limited liability company

AGREE BROOKLYN OH LLC,

an Ohio limited liability company

AGREE BT, LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

By:

Agree Limited Partnership,

 

 

a Delaware limited partnership

 

Its:

Sole Member

 

 

 

 

By:

Agree Realty Corporation,

 

 

a Maryland corporation

 

 

 

 

By:

 

 

 

Joel N. Agree

 

Its:

President and Chief Executive Officer

 

[Signatures Continued on Next Page]

 





--------------------------------------------------------------------------------

 



 

 

 

AGREE BUFFALO CENTER IA, LLC,

a Delaware limited liability company

AGREE BURLINGTON, LLC,

a Delaware limited liability company

AGREE CANNON STATION LLC,

a Delaware limited liability company

AGREE CARLINVILLE IL, LLC,

a Delaware limited liability company

AGREE CEDAR PARK TX, LLC,

a Delaware limited liability company

AGREE CENTER POINT BIRMINGHAM AL LLC, an Alabama limited liability company

AGREE CHANDLER, LLC,

an Arizona limited liability company

AGREE CHARLOTTE POPLAR, LLC,

a North Carolina limited liability company

AGREE CHICAGO KEDZIE, LLC,

an Illinois limited liability company

AGREE COCHRAN GA, LLC,

a Georgia limited liability company

AGREE COLUMBIA SC, LLC,

a Delaware limited liability company

AGREE COLUMBUS OH, LLC,

a Delaware limited liability company

AGREE CONCORD, LLC,

a North Carolina limited liability company

AGREE CRYSTAL RIVER FL, LLC,

a Delaware limited liability company

AGREE CW, LLC,

a Delaware limited liability company

AGREE DANIEL MORGAN AVENUE SPARTANBURG SC LLC, a South Carolina limited
liability company

AGREE DAVENPORT IA, LLC,
a Delaware limited liability company

AGREE DES MOINES IA, LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

By:

Agree Limited Partnership,

 

 

a Delaware limited partnership

 

Its:

Sole Member

 

 

 

 

By:

Agree Realty Corporation,

 

 

a Maryland corporation

 

 

 

 

By:

 

 

 

Joel N. Agree

 

Its:

President and Chief Executive Officer

 

[Signatures Continued on Next Page]





--------------------------------------------------------------------------------

 



 

 

 

AGREE DONNA TX, LLC,

a Delaware limited liability company

AGREE DORAVILLE GA, LLC,

a Delaware limited liability company

AGREE DT JACKSONVILLE NC, LLC,

a Delaware limited liability company

AGREE EAST PALATKA, LLC,

a Florida limited liability company

AGREE EDMOND OK, LLC,

a Delaware limited liability company

AGREE EGG HARBOR NJ, LLC,

a Delaware limited liablity company

AGREE EVERGREEN CO, LLC,

a Delaware limited liability company

AGREE FACILITY NO. I, L.L.C.,

a Delaware limited liability company

AGREE FARMINGTON NM, LLC,

a Delaware limited liability company

AGREE FOREST MS LLC,

a Mississippi limited liability company

AGREE FOREST VA LLC,

a Virginia limited liability company

AGREE FORT MILL SC, LLC,

a South Carolina limited liability company

AGREE FORT WORTH TX, LLC,

a Delaware limited liability company

AGREE FUQUAY-VARINA, LLC,

a North Carolina limited liability company

AGREE GRAND CHUTE WI LLC,

a Delaware limited liability company

AGREE GRAND FORKS, LLC,

a North Dakota limited liability company

AGREE GRANDVIEW HEIGHTS OH, LLC,

a Delaware limited liability company

AGREE HARLINGEN LLC,

a Texas limited liability company

 

 

 

 

 

 

 

By:

Agree Limited Partnership,

 

 

a Delaware limited partnership

 

Its:

Sole Member

 

 

 

 

By:

Agree Realty Corporation,

 

 

a Maryland corporation

 

 

 

 

By:

 

 

 

Joel N. Agree

 

Its:

President and Chief Executive Officer

 

[Signatures Continued on Next Page]

 





--------------------------------------------------------------------------------

 



 

 

 

AGREE HAZARD KY, LLC,

a Delaware limited liability company

AGREE HOLLY SPRINGS MS, LLC,

a Delaware limited liability company

AGREE HOPKINSVILLE KY, LLC,

a Delaware limited liability company

AGREE IL & VA, LLC,

a Delaware limited liability company

AGREE INDIANAPOLIS GLENDALE LLC,

a Delaware limited liability company

AGREE INDIANAPOLIS IN II, LLC,

a Delaware limited liability company

AGREE JACKSON MS, LLC,

a Delaware limited liability company

AGREE JACKSONVILLE NC, LLC,

a North Carolina limited liability company

AGREE JOHNSTOWN, LLC,

an Ohio limited liability company

AGREE JOPLIN MO LLC,

a Missouri limited liability company

AGREE JUNCTION CITY KS LLC,

a Delaware limited liability company

AGREE K&G JOPLIN MO, LLC,

a Delaware limited liability company

AGREE K&G OK, LLC,

a Delaware limited liability company

AGREE KIRKLAND WA, LLC,

a Delaware limited liability company

AGREE LAKE IN THE HILLS, LLC,

an Illinois limited liability company

AGREE LAKE ZURICH IL, LLC,

an Illinois limited liability company

AGREE LEBANON VA, LLC,

a Virginia limited liability company

AGREE LEJUNE SPRINGFIELD IL, LLC,

an Illinois limited liability company

 

 

 

 

 

 

 

By:

Agree Limited Partnership,

 

 

a Delaware limited partnership

 

Its:

Sole Member

 

 

 

 

By:

Agree Realty Corporation,

 

 

a Maryland corporation

 

 

 

 

By:

 

 

 

Joel N. Agree

 

Its:

President and Chief Executive Officer

 

[Signatures Continued on Next Page]

 





--------------------------------------------------------------------------------

 



 

 

 

AGREE LIGONIER PA LLC,

a Pennsylvania limited liability company

AGREE LOWELL AR, LLC,

a Delaware limited liability company

AGREE LYONS GA, LLC.,

a Georgia limited liability company

AGREE M-59, LLC,

a Michigan limited liability company

AGREE MADISONVILLE TX LLC,

a Texas limited liability company

AGREE MAGNOLIA KNOXVILLE TN LLC,

a Tennessee limited liability company

AGREE MANASSAS VA, LLC,

a Delaware limited liability company

AGREE MANCHESTER LLC,

a Connecticut limited liability company

AGREE MANSFIELD, LLC,

a Connecticut limited liability company

AGREE MARSHALL MI OUTLOT, LLC,

a Delaware limited liability company

AGREE MCKINNEY TX LLC,

a Texas limited liability company

AGREE MCW, LLC,

a Delaware limited liability company

AGREE MEMPHIS GETWELL, LLC,

a Tennessee limited liability company

AGREE MERRITT ISLAND FL, LLC,

a Delaware limited liability company

AGREE MIDDLETOWN OH, LLC,

a Delaware limited liability company

AGREE MILLSBORO DE, LLC,

a Delaware limited liability company

AGREE MINNEAPOLIS CLINTON AVE L.L.C.,

a Minnesota limited liability company 

AGREE MINOT ND, LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

By:

Agree Limited Partnership,

 

 

a Delaware limited partnership

 

Its:

Sole Member

 

 

 

 

By:

Agree Realty Corporation,

 

 

a Maryland corporation

 

 

 

 

By:

 

 

 

Joel N. Agree

 

Its:

President and Chief Executive Officer

 

[Signatures Continued on Next Page]

 





--------------------------------------------------------------------------------

 



 

 

 

AGREE MONTGOMERY AL LLC,

an Alabama limited liability company

AGREE MORROW GA, LLC,

a Georgia limited liability company

AGREE MT. DORA FL, LLC,

a Delaware limited liability company

AGREE NASHUA NH, LLC,

a Delaware limited liability company

AGREE NEOSHO MO, LLC,

a Delaware limited liability company

AGREE NEW LENOX, LLC,

an Illinois limited liability company

AGREE NEW LENOX 2, LLC,

an Illinois limited liability company

AGREE NORTH LAS VEGAS, LLC,

a Nevada limited liability company

AGREE NORTH MIAMI BEACH FL, LLC,

a Delaware limited liability company

AGREE NOVI MI LLC,

a Michigan limited liability company

AGREE ONAWAY MI, LLC,

a Delaware limited liability company

AGREE ORANGE & MCCOY, LLC,

a Florida limited liability company

AGREE OXFORD COMMONS AL, LLC,

a Delaware limited liability company

AGREE PALAFOX PENSACOLA FL, LLC,

a Delaware limited liability company

AGREE PENSACOLA LLC,

a Florida limited liability company

AGREE PENSACOLA NINE MILE LLC,

a Florida limited liability company

AGREE PINELLAS PARK, LLC,

a Florida limited liability company

AGREE PLAINFIELD LLC,

a Michigan limited liability company

 

 

 

 

 

 

 

By:

Agree Limited Partnership,

 

 

a Delaware limited partnership

 

Its:

Sole Member

 

 

 

 

By:

Agree Realty Corporation,

 

 

a Maryland corporation

 

 

 

 

By:

 

 

 

Joel N. Agree

 

Its:

President and Chief Executive Officer

 

[Signatures Continued on Next Page]

 





--------------------------------------------------------------------------------

 



 

 

 

AGREE POINCIANA, LLC,

a Florida limited liability company

AGREE PORT ORANGE FL, LLC,

a Delaware limited liability company

AGREE PORT ST. JOHN, LLC,

a Delaware limited liability company

AGREE PORTLAND ME, LLC,

a Delaware limited liability company

AGREE PORTLAND OR, LLC,

a Delaware limited liability company

AGREE PROVO UT, LLC,

a Delaware limited liability company

AGREE RAPID CITY SD, LLC,

a South Dakota limited liability company

AGREE RICHMOND RI, LLC,

a Delaware limited liability company

AGREE RICHMOND VA, LLC,

a Delaware limited liability company

AGREE RIVERSIDE IA, LLC,

a Delaware limited liability company

AGREE ROCHESTER NY LLC,

a New York limited liability company

AGREE ROCKFORD IL, LLC,

a Delaware limited liability company

AGREE RT AMITE LA, LLC,

a Delaware limited liability company

AGREE RT ARLINGTON TX, LLC,

a Delaware limited liability company

AGREE RT GULFPORT MS, LLC,

a Delaware limited liability company

AGREE RT JACKSON MS, LLC,

a Delaware limited liability company

AGREE RT PORT RICHEY FL, LLC,

a Delaware limited liability company

AGREE RT VILLA RICA GA, LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

By:

Agree Limited Partnership,

 

 

a Delaware limited partnership

 

Its:

Sole Member

 

 

 

 

By:

Agree Realty Corporation,

 

 

a Maryland corporation

 

 

 

 

By:

 

 

 

Joel N. Agree

 

Its:

President and Chief Executive Officer

 

[Signatures Continued on Next Page]

 





--------------------------------------------------------------------------------

 



 

 

 

AGREE SALEM OR LLC,

a Delaware limited liability company

AGREE SARASOTA FL, LLC,

a Delaware limited liability company

AGREE SOUTHFIELD, LLC,

a Michigan limited liability company

AGREE SPARTANBURG SC, LLC,

a South Carolina limited liability company

AGREE SPRINGFIELD IL, LLC,

an Illinois limited liability company

AGREE SPRINGFIELD MO, LLC,

a Delaware limited liability company

AGREE SPRINGFIELD OH LLC,

a Delaware limited liability company

AGREE ST PETERSBURG, LLC,

a Florida limited liability company

AGREE ST. AUGUSTINE SHORES, LLC,

a Delaware limited liability company

AGREE ST. JOSEPH MO, LLC,

a Missouri limited liability company

AGREE STATESVILLE NC, LLC,

a Delaware limited liability company

AGREE STATHAM GA, LLC,

a Georgia limited liability company

AGREE STORES, LLC,

a Delaware limited liability company

AGREE SUN VALLEY NV LLC,

a Nevada limited liability company

AGREE SUNNYVALE CA, LLC,

a Delaware limited liability company

AGREE TERRE HAUTE IN LLC,

a Delaware limited liability company

AGREE TK, LLC,

a Delaware limited liability company

AGREE TOPEKA KS LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

By:

Agree Limited Partnership,

 

 

a Delaware limited partnership

 

Its:

Sole Member

 

 

 

 

By:

Agree Realty Corporation,

 

 

a Maryland corporation

 

 

 

 

By:

 

 

 

Joel N. Agree

 

Its:

President and Chief Executive Officer

 

[Signatures Continued on Next Page]





--------------------------------------------------------------------------------

 



 

 

 

AGREE TRI-STATE LEASE, LLC,

a Delaware limited liability company

AGREE UPLAND CA, LLC,

a Delaware limited liability company

AGREE VENICE, LLC,

a Florida limited liability company

AGREE VERO BEACH FL, LLC,

a Delaware limited liability company

AGREE W 63RD CHICAGO IL, LLC,

a Delaware limited liability company

AGREE WHEATON IL, LLC,

a Delaware limited liability company

AGREE WHITTIER CA, LLC,

a Delaware limited liability company

AGREE WICHITA, LLC,

a Kansas limited liability company

AGREE WICHITA FALLS TX LLC,

a Texas limited liability company

AGREE WOODLAND PARK NJ, LLC,

a Delaware limited liability company

AGREE WOODSTOCK IL, LLC,

a Delaware limited liability company

INDIANAPOLIS STORE NO. 16 L.L.C.,

a Delaware limited liability company

LUNACORP, LLC,

a Delaware limited liability company

MT. PLEASANT OUTLOT I, LLC,

a Michigan limited liability company

MT. PLEASANT SHOPPING CENTER, L.L.C.,

a Michigan limited liability company

PHARM NASHVILLE IN, LLC,

a Delaware limited liability company

AGREE NAMPA ID, LLC,  

a Delaware limited liability company

 

 

 

 

 

 

 

By:

Agree Limited Partnership,

 

 

a Delaware limited partnership

 

Its:

Sole Member

 

 

 

 

By:

Agree Realty Corporation,

 

 

a Maryland corporation

 

 

 

 

By:

 

 

 

Joel N. Agree

 

Its:

President and Chief Executive Officer

 

 

 





--------------------------------------------------------------------------------

 



SCHEDULE 1

 

SUBSIDIARY GUARANTORS

 

 

 

Subsidiary

State of Formation

1.Agree 6 LA & MS, LLC

Delaware

2.Agree 1031, LLC

Delaware

3.Agree 117 Mission, LLC

Michigan

4.Agree 17-92, LLC

Florida

5.Agree 2016, LLC

Delaware

6.Agree Alcoa TN LLC

Tennessee

7.Agree Allentown PA LLC

Pennsylvania

8.Agree Altoona, PA, LLC

Delaware

9.Agree Americus GA, LLC

Delaware

10.Agree Anderson SC LLC

Delaware

11.Agree Ann Arbor MI, LLC

Delaware

12.Agree Ann Arbor State Street, LLC

Michigan

13.Agree Antioch, LLC

Illinois

14.Agree Apopka FL, LLC

Delaware

15.Agree Appleton WI, LLC

Delaware

16.Agree Archer Chicago IL, LLC

Delaware

17.Agree Arlington TX LLC

Texas

18.Agree Atchison, LLC

Kansas

19.Agree Atlantic Beach, LLC

Delaware

20.Agree Baltimore MD, LLC

Delaware

21.Agree Baton Rouge LA LLC

Louisiana

22.Agree Belton MO LLC

Delaware

23.Agree Belvidere IL, LLC

Illinois

24.Agree Berwyn IL LLC

Illinois

25.Agree Bloomington MN, LLC

Delaware

26.Agree Brenham TX, LLC

Delaware

27.Agree Brighton, LLC

Delaware

28.Agree Brooklyn OH LLC

Ohio

29.Agree BT, LLC

Delaware

30.Agree Buffalo Center IA, LLC

Delaware

31.Agree Burlington, LLC

Delaware

32.Agree Cannon Station LLC

Delaware

33.Agree Carlinville IL, LLC

Delaware

34.Agree Cedar Park TX, LLC

Delaware

35.Agree Center Point Birmingham AL LLC

Alabama

36.Agree Chandler, LLC

Arizona

37.Agree Charlotte Poplar, LLC

North Carolina



--------------------------------------------------------------------------------

 



 

 

Subsidiary

State of Formation



38.Agree Chicago Kedzie, LLC

Illinois

39.Agree Cochran GA, LLC

Georgia

40.Agree Columbia SC, LLC

Delaware

41.Agree Columbus OH, LLC

Delaware

42.Agree Concord, LLC

North Carolina

43.Agree Crystal River FL, LLC

Delaware

44.Agree CW, LLC

Delaware

45.Agree Daniel Morgan Avenue Spartanburg SC LLC

South Carolina

46.Agree Davenport IA, LLC

Delaware

47.Agree Des Moines IA, LLC

Delaware

48.Agree Donna TX, LLC

Delaware

49.Agree Doraville GA, LLC

Delaware

50.Agree DT Jacksonville NC, LLC

Delaware

51.Agree East Palatka, LLC

Florida

52.Agree Edmond OK, LLC

Delaware

53.Agree Egg Harbor NJ, LLC

Delaware

54.Agree Evergreen CO, LLC

Delaware

55.Agree Facility No. I, L.L.C.

Delaware

56.Agree Farmington NM, LLC

Delaware

57.Agree Forest MS LLC

Mississippi

58.Agree Forest VA LLC

Virginia

59.Agree Fort Mill SC, LLC

South Carolina

60.Agree Fort Worth TX, LLC

Delaware

61.Agree Fuquay-Varina, LLC

North Carolina

62.Agree Grand Chute WI LLC

Delaware

63.Agree Grand Forks, LLC

North Dakota

64.Agree Grandview Heights OH, LLC

Delaware

65.Agree Harlingen LLC

Texas

66.Agree Hazard KY, LLC

Delaware

67.Agree Holly Springs MS, LLC

Delaware

68.Agree Hopkinsville KY, LLC

Delaware

69.Agree IL & VA, LLC

Delaware

70.Agree Indianapolis Glendale LLC

Delaware

71.Agree Indianapolis IN II, LLC

Delaware

72.Agree Jackson MS, LLC

Delaware

73.Agree Jacksonville NC, LLC

North Carolina

74.Agree Johnstown, LLC

Ohio

75.Agree Joplin MO LLC

Missouri

76.Agree Junction City KS LLC

Delaware

77.Agree K&G Joplin MO, LLC

Delaware



--------------------------------------------------------------------------------

 



 

 

Subsidiary

State of Formation



78.Agree K&G OK, LLC

Delaware

79.Agree Kirkland WA, LLC

Delaware

80.Agree Lake in the Hills, LLC

Illinois

81.Agree Lake Zurich IL, LLC

Illinois

82.Agree Lebanon VA, LLC

Virginia

83.Agree Lejune Springfield IL, LLC

Illinois

84.Agree Ligonier PA LLC

Pennsylvania

85.Agree Lowell AR, LLC

Delaware

86.Agree Lyons GA, LLC.

Georgia

87.Agree M-59, LLC

Michigan

88.Agree Madisonville TX LLC

Texas

89.Agree Magnolia Knoxville TN LLC

Tennessee

90.Agree Manassas VA, LLC

Delaware

91.Agree Manchester LLC

Connecticut

92.Agree Mansfield, LLC

Connecticut

93.Agree Marshall MI Outlot, LLC

Delaware

94.Agree McKinney TX LLC

Texas

95.Agree MCW, LLC

Delaware

96.Agree Memphis Getwell, LLC

Tennessee

97.Agree Merritt Island FL, LLC

Delaware

98.Agree Middletown OH, LLC

Delaware

99.Agree Millsboro DE, LLC

Delaware

100.Agree Minneapolis Clinton Ave L.L.C.

Minnesota

101.Agree Minot ND, LLC

Delaware

102.Agree Montgomery AL LLC

Alabama

103.Agree Morrow GA, LLC

Georgia

104.Agree Mt. Dora FL, LLC

Delaware

105.Agree Nampa ID, LLC

Delaware

106.Agree Nashua NH, LLC

Delaware

107.Agree Neosho MO, LLC

Delaware

108.Agree New Lenox, LLC

Illinois

109.Agree New Lenox 2, LLC

Illinois

110.Agree North Las Vegas, LLC

Nevada

111.Agree North Miami Beach FL, LLC

Delaware

112.Agree Novi MI LLC

Michigan

113.Agree Onaway MI, LLC

Delaware

114.Agree Orange & McCoy, LLC

Florida

115.Agree Oxford Commons AL, LLC

Delaware

116.Agree Palafox Pensacola FL, LLC

Delaware

117.Agree Pensacola LLC

Florida



--------------------------------------------------------------------------------

 



 

 

Subsidiary

State of Formation



118.Agree Pensacola Nine Mile LLC

Florida

119.Agree Pinellas Park, LLC

Florida

120.Agree Plainfield LLC

Michigan

121.Agree Poinciana, LLC

Florida

122.Agree Port Orange FL, LLC

Delaware

123.Agree Port St. John, LLC

Delaware

124.Agree Portland ME, LLC

Delaware

125.Agree Portland OR, LLC

Delaware

126.Agree Provo UT, LLC

Delaware

127.Agree Rapid City SD, LLC

South Dakota

128.Agree Richmond RI, LLC

Delaware

129.Agree Richmond VA, LLC

Delaware

130.Agree Riverside IA, LLC

Delaware

131.Agree Rochester NY LLC

New York

132.Agree Rockford IL, LLC

Delaware

133.Agree RT Amite LA, LLC

Delaware

134.Agree RT Arlington TX, LLC

Delaware

135.Agree RT Gulfport MS, LLC

Delaware

136.Agree RT Jackson MS, LLC

Delaware

137.Agree RT Port Richey FL, LLC

Delaware

138.Agree RT Villa Rica GA, LLC

Delaware

139.Agree Salem OR LLC

Delaware

140.Agree Sarasota FL, LLC

Delaware

141.Agree Southfield, LLC

Michigan

142.Agree Spartanburg SC, LLC

South Carolina

143.Agree Springfield IL, LLC

Illinois

144.Agree Springfield MO, LLC

Delaware

145.Agree Springfield OH LLC

Delaware

146.Agree St Petersburg, LLC

Florida

147.Agree St. Augustine Shores, LLC

Delaware

148.Agree St. Joseph MO, LLC

Missouri

149.Agree Statesville NC, LLC

Delaware

150.Agree Statham GA, LLC

Georgia

151.Agree Stores, LLC

Delaware

152.Agree Sun Valley NV LLC

Nevada

153.Agree Sunnyvale CA, LLC

Delaware

154.Agree Terre Haute IN LLC

Delaware

155.Agree TK, LLC

Delaware

156.Agree Topeka KS LLC

Delaware

157.Agree Tri-State Lease, LLC

Delaware



--------------------------------------------------------------------------------

 



 

 

Subsidiary

State of Formation



158.Agree Upland CA, LLC

Delaware

159.Agree Venice, LLC

Florida

160.Agree Vero Beach FL, LLC

Delaware

161.Agree W 63rd Chicago IL, LLC

Delaware

162.Agree Wheaton IL, LLC

Delaware

163.Agree Whittier CA, LLC

Delaware

164.Agree Wichita, LLC

Kansas

165.Agree Wichita Falls TX LLC

Texas

166.Agree Woodland Park NJ, LLC

Delaware

167.Agree Woodstock IL, LLC

Delaware

168.Indianapolis Store No. 16 L.L.C.

Delaware

169.Lunacorp, LLC

Delaware

170.Mt. Pleasant Outlot I, LLC

Michigan

171.Mt. Pleasant Shopping Center, L.L.C.

Michigan

172.Pharm Nashville IN, LLC

Delaware

 

 





--------------------------------------------------------------------------------

 



EXHIBIT A

 

COUNTERPART TO GUARANTY

 

In witness whereof, the undersigned Additional Guarantor has caused this
Guaranty to be executed and delivered by its officer thereunto duly authorized
as of _____________________________.

 

 

 

 

 

 

[ADDITIONAL GUARANTOR]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



EXHIBIT B

 

FORM OF RELEASE OF GUARANTOR

 

In witness whereof, the undersigned Administrative Agent (as defined in the
Guaranty defined below), on behalf of the Credit Parties (as defined in the
Guaranty), hereby releases and discharges [NAME OF RELEASED GUARANTOR] (the
“Released Guarantor”) from any and all obligations and liabilities of the
Released Guarantor to the Credit Parties under that certain Guaranty dated as of
December 27, 2018 (the “Guaranty”) executed by Agree Realty Corporation, a
Maryland corporation, and the Subsidiary Guarantors (as defined in the Guaranty)
described therein in favor of the Administrative Agent for the benefit of the
Credit Parties.

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

By: __________________________

Name:  _______________________

Title:  ________________________

 



--------------------------------------------------------------------------------